J-S37002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

WALTER JONATHAN LOBO-ESTRADA

                            Appellant                 No. 1720 MDA 2016


               Appeal from the PCRA Order September 26, 2016
                  In the Court of Common Pleas of York County
    Criminal Division at Nos: CP-67-CR-0004784-2014; CP-67-CR-0004807-
                                     2014


BEFORE: STABILE, MOULTON, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                          FILED AUGUST 04, 2017

        Appellant, Walter Jonathan Lobo-Estrada, appeals pro se from the

September 26, 2016 order of the Court of Common Pleas of York County

(“PCRA court”), dismissing Appellant’s petition under the Post-Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-46. Upon review, we affirm.

        The factual and procedural history of the matter is undisputed. Briefly,

on February 9, 2015, Appellant pled nolo contendere to two counts of rape

of a child.1 Following a sexually violent predator (“SVP”) hearing, Appellant

was sentenced to a negotiated term of 13 to 35 years’ incarceration on June

22, 2015.      Appellant did not file any post-sentence motions or a direct

appeal.
____________________________________________


1
    18 Pa.C.S.A. § 3121(c).
J-S37002-17



       On April 26, 2016, Appellant filed a timely pro se PCRA petition. On

May 29, 2016, the PCRA court appointed Korey Leslie, Esquire, as PCRA

counsel.      On August 30, 2016, Appellant filed a pro se motion for new

counsel. On September 2, 2016, PCRA counsel filed a Turner/Finley2 “no

merit” letter and application to withdraw.       The PCRA court granted PCRA

counsel’s request to withdraw and dismissed Appellant’s pro se PCRA petition

on September 26, 2016. Appellant timely appealed. On October 27, 2016,

the PCRA court directed Appellant to file a concise statement of errors

complained of on appeal. Appellant complied on November 14, 2016, and

the PCRA court issued a Pa.R.A.P. 1925(a) opinion on December 15, 2016.

       Appellant raises five issues on appeal, which we quote verbatim.
       [I.]    Was justice delivered where I (the [Appellant]) was not
               permitted adequate counsel who wanted to present my
               case and instead encouraged me, a layman to take a plea?

       [II.] Was I deprived of a just verdict where court appointed
             counsel pushed for a plea agreement to avoid addressing
             the issues?

       [III.] Was a fair conviction handed down where “all” of the said
              evidence and/or testimony was ignored because of the
              defense counsel and prosecutors actions?

       [IV.] Was it fair and/or just that in this case of a sexual nature
             “no” tests were done on the said victim to prove any type
             of penetration? Upon my request?

       [V.]    Being a first time conviction and/or arrest, was it fair
               and/or just that I was given a sentence of 13 years to 36
____________________________________________


2
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -2-
J-S37002-17


              years? Does a gravity score matterto the courts? Is my
              sentence excessive?


Appellant’s Brief at 3 (sic) (capitalization omitted).

      Our standard of review of a denial of a PCRA petition is well

established. “When reviewing the denial of a PCRA petition, we must

determine whether the PCRA court’s order is ‘supported by the record and

free of legal error.’”    Commonwealth v. Johnson, 139 A.2d 1257, 1272

(Pa. 2016) (additional citations omitted).      “The PCRA court may dismiss a

petition without a hearing when the court is satisfied ‘that there are no

genuine issues concerning any material fact, the defendant is not entitled to

post-conviction collateral relief, and no legitimate purpose would be served

by any further proceedings.’” Id. (quoting Pa.R.Crim.P. 909(B)(2)).

      Appellant’s brief is bereft of discussion regarding his issues.        Thus,

Appellant’s   claims     are   waived.    See   Pa.R.A.P.   2119(a);   see   also

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (“where an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.”) (citations omitted). Even if

Appellant adequately discussed his claims, his issues are meandering and

unclear; however, insofar as we can decipher them, it appears Appellant is

asserting that his plea was unlawfully induced.

      Appellant asserts that he was unlawfully induced to a nolo contendere

plea and that the resulting sentence was excessive. “A defendant is bound


                                         -3-
J-S37002-17



by the statements made during the plea colloquy, and a defendant may not

later offer reasons for withdrawing the plea that contradicts statements

made when he pled.” Commonwealth v. Brown, 48 A.3d 1275, 1277 (Pa.

Super. 2012) (citing Commonwealth v. McCauley, 797 A.2d 920, 922 (Pa.

Super. 2001)). Furthermore, a PCRA challenge to counsel’s ineffectiveness

as it relates to a plea “will provide a basis for relief only if the ineffectiveness

actually caused an involuntary or unknowing plea.” Id. at 1278. Appellant

asserts that his plea was unknowingly entered; however, Appellant’s plea

colloquy belies his assertion.           See N.T. Guilty Plea, 2/9/15, at 1-4.

Furthermore, the trial court found on the record that the plea was entered

knowingly, voluntarily, and intelligently. Id. at 4. Thus, Appellant’s claim

fails.3

          As all of Appellant’s PCRA claims are waived and meritless, the PCRA

court properly dismissed Appellant’s PCRA petition.

          Order affirmed.




____________________________________________


3
  Insofar as Appellant challenges the sufficiency of the evidence and the
discretionary aspects of sentence, these claims are waived as he was
sentenced in accordance with a negotiated nolo contendere plea. See
Commonwealth v. Reichle, 589 A.2d 1140, 1141 (Pa. Super. 1991)
(Following a negotiated guilty plea, challenges to the discretionary aspects of
sentence are waived).



                                           -4-
J-S37002-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/4/2017




                          -5-